The plaintiff is a Colorado corporation, but it engaged in drilling for oil in Webster parish, La. D.W.B. Kurtz, Jr., was the company's attorney and resident agent, in this state, and T.H. McGovern was its local superintendent. The attempt of the company to produce oil proved fruitless and it became involved, but its only creditors were its resident attorney and superintendent. McGovern, the superintendent, filed suit against the company and attached the drilling rig that is involved in this suit. While McGovern's suit was pending in the court, D.W.B. Kurtz, Jr., also filed suit against the company, alleging in his petition that he was the holder and owner of a special mortgage on the property McGovern had attached. In its answer to this suit, the company confessed judgment for the amount, interest and attorney's fees claimed, and consented that the privilege resulting from the special mortgage be enforced as prayed for in the petition. Judgment was rendered accordingly. This judgment was read and signed on June 30, 1922. In due time a fi. fa. was issued and the property was seized under it and advertised for sale. McGovern, whose attachment suit was still pending, but which was decided in his favor on October 16, 1922, intervened in these proceedings *Page 181 
and, as a third opponent, claimed a lien and privilege upon the proceeds of the sale of the property. There were no bidders for the property at its first offering, but it was re-offered, on terms of credit, and was adjudicated to Jules L. Dupuy, who represented a syndicate composed of himself, J.B. Sandefur, A.D. Turner, and Jno. Y. Steel. After the adjudication, Kurtz, who had also bid at the sale, ruled the sheriff into court to show cause why his bid was not accepted and the property adjudicated to him. McGovern excepted to the rule upon two grounds, viz., want of proper parties and no cause of action, and, reserving the benefit of his exception, answered the rule. In his answer he attacked the judgment under which the execution issued, but inconsistently renewed his opposition and claimed the proceeds of the sale of the property, thereby putting his entire case at issue on the trial of the rule. While the rule was pending, judgment was rendered in McGovern's attachment suit, in his favor, in all respects, as prayed for in his petition. The sheriff was the only party made defendant in the rule. Neither the defendant in execution nor the adjudicatee of the property, who are, respectively, the plaintiffs and defendants in this suit, were made parties to the rule, nor made any appearance therein.
On the subsequent trial of the rule McGovern's third opposition was dismissed, the judgment rendered in his favor in his attachment suit was annulled, and the Kurtz judgment, under which the execution issued, was also annulled. The sheriff alone appealed from the judgment, but McGovern answered the appeal. This court found that the sheriff was without interest, and it dismissed his appeal. *Page 182 
It also found that the judgment rendered in McGovern's attachment suit had been properly annulled. The decree of the court is as follows:
"For the reasons assigned, it is ordered, adjudged, and decreed that the judgment rendered in the case of McGovern v. The United Railway Men's Oil Association be annulled and set aside, that said exception to the citation be sustained, and said case dismissed, and it is further ordered and decreed that the appeal taken from the judgment rendered on said rule and on the third opposition of McGovern be dismissed." McGovern v. United Ry. Men's Oil Ass'n, 157 La. 966, 103 So. 280, 282.
Basing their claim upon the foregoing decree, and upon the judgment of the district court, rendered on the rule, which annulled the judgment under which the execution issued, the plaintiffs allege ownership of the property sold in execution of that judgment and caused the said property to be sequestered. The plaintiff's petition puts at issue the Kurtz judgment, in the execution of which the sale to the defendant, Jules L. Dupuy, was made.
Defendants filed an exception to the plaintiff's petition as not disclosing a right or cause of action, and a plea of estoppel and, for answer to the suit, pleaded the legality of the Kurtz judgment.
We will first consider the validity of the Kurtz judgment. If the judgment was legal and was rendered by a court of competent jurisdiction, the adjudicatee of property regularly sold in execution of it is fully protected, even though the judgment be *Page 183 
subsequently reversed on a devolutive appeal therefrom. Citizens' Bank of Columbia v. Bellamy Lumber Co., 140 La. 497, 73 So. 308, and authorities there cited.
In the suit of D.W.B. Kurtz, Jr., v. United Railway Men's Oil Association, a Colorado corporation, 157 La. 966, 103 So. 280, the citation of the defendant was defective, but notwithstanding this defect the corporation answered the suit, confessed judgment for the amount of the claim, and consented that the plaintiff's special mortgage be enforced as prayed for in the petition. As there is no question about the competency of the court which rendered the judgment, and as the defendant, by resolution of its board of directors, had the legal right, regardless of the defective citation, to answer the suit and confess judgment, the judgment is not only legal and valid, but it is res adjudicata as to the plaintiff in this suit. The district court presumably so held, for the judgment appealed from dismisses the plaintiff's suit with costs and decrees the defendants the owners of the property sued for.
As the views expressed dispose of the case we will pretermit reference to any other issue raised by the pleadings or by defendant's exception of no right and no cause of action.
For the reasons assigned, the judgment appealed from is affirmed at appellant's cost.
                          On Rehearing.